Citation Nr: 1451163	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-08 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus and low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to August 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO denied the Veteran's claim for service connection for left knee bursitis.  The Veteran appealed the RO's rating action to the Board. 
 
The Veteran later testified before the undersigned at a May 2012 Travel Board hearing.  The hearing transcript is of record.

This matter was most recently before the Board in July 2014.  At that time, the Board remanded the claim again for further action by the originating agency.  The appeal has been returned to the Board for further appellate action.

The Board notes that the record reflects that the Veteran has maintained, in part, that he has a left knee disability due to pain from his service-connected bilateral pes planus.  (See August 2014 VA examination report, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on August 22, 2014 at page (pg.) 1)). In addition, the August 2014 examiner also provided an opinion as to whether the Veteran's left knee disability was secondary to his service-connected low back disability.  Thus, in view of foregoing, the Board has framed the matter on appeal to encompass all theories of entitlement regarding the claim for service connection for a left knee disability as noted on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Another remand is required to ensure compliance with the Board's prior remand directives issued in July 2014, specifically the secondary service connection component of his claim for service connection for a left knee disability.  

In July 2014, the Board remanded this issue to obtain an adequate medical opinion that addressed the nature and etiology of the Veteran's left knee disability, to include on a secondary basis. (See July 2014 Board remand).  The Board requested that the examiner provide a complete rationale for all opinions and conclusions expressed.  The examiner was informed that if he or she was unable to provide the requested opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  Id.  

Pursuant to the Board's July 2014 remand directives, a VA cardiologist examined the Veteran and provided opinions as to the direct and secondary service connection components of the Veteran's claim in August 2014.  (See August 2014 VA examination report, received and uploaded to the Veteran's VBMS electronic claims file on August 22, 2014 at pg. 1).  The VA cardiologist opined, in part, that the Veteran's diagnosed chronic left knee strain and patellar tendonitis had not been aggravated by his service-connected bilateral pes planus or spine condition because there was no nexus between these disabilities.  Id.  The Board finds the secondary service connection component of the August 2014 VA examiner's opinion inadequate for rating the Veteran's claim because he failed to provide any medical reasoning or explanation for this blanket conclusion  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board acknowledges that the Veteran has raised a secondary theory of service connection as his primary theory of entitlement, so it is imperative to obtain adequate medical opinion concerning this theory of entitlement.  Id. at pg. 2.  

Thus, for the foregoing reason, the Board finds the August 2014 VA cardiologist's opinion did not fully comply with the Board's July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds that the Veteran's VBMS electronic claims file should be forwarded to a VA orthopedic specialist to address the secondary service connection component of the Veteran's claim for service connection for a left knee disability as was directed by the Board in its July 2014 remand directives.  Id.; 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic specialist to review the Veteran's VBMS electronic claims file and provide an opinion that addresses the specific question enumerated below. 
   
Is it as least as likely as not (50 percent probability or greater) that any current chronic left knee disability was caused or aggravated by (permanently worsened) by the service-connected bilateral pes planus and low back disability? 
   
If aggravation of any left knee disability by the service-connected bilateral pes planus and low back disability is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the left knee disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected bilateral pes planus and/or low back disability.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.
   
2.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.
   
3.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim for service connection for a left knee disability, to include as secondary to the service-connected bilateral pes planus and low back disability.

If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



